Citation Nr: 1600414	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  07-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for Type 2 diabetes mellitus, and if so, whether the claim may be allowed.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for ischemic heart disease/coronary artery disease, and if so, whether the claim may be allowed.

3. Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis.

4. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2010, the appellant testified before a Veterans Law Judge who is no longer with the Board.

In December 2010, the Board remanded the appeal for further development.

In September 2011, the Board denied entitlement to a schedular rating in excess of 10 percent for bilateral hearing loss.  The Board raised and remanded the issue of entitlement to a TDIU along with the extraschedular increased rating claim.

In December 2013, the Veteran testified at a Central Office hearing before the undersigned regarding hearing loss and entitlement to a TDIU.  A transcript of the hearing is of record.

In March 2014, the Board again remanded the issues involving hearing loss and TDIU for further development.

The requirements of each remand were fulfilled as to those issues.  This case once again properly returns to the Board for adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that in adjudicating the claims involving diabetes mellitus and ischemic heart disease/coronary artery disease, the RO failed to consider a substantial portion of the claims file.  Specifically, Virtual VA shows a June 2012 rating decision that denied "service connection for diabetes mellitus and ischemic heart disease."  The rationale appears in the codesheet and states, "per direction of local management this rating was completed without access to the veteran's complete claims file or service treatment records (they are in possession of [the Board])."  The narrative portion indicates that the RO reviewed predominately only evidence received after 2011.  Significantly, among numerous other pieces of evidence, the RO failed to consider an unappealed July 2009 rating decision that denied entitlement to service connection for heart disease and Type 2 diabetes mellitus.  A September 2015 statement of the case indicates that the RO still had not reviewed the complete claims file.

Hence, in adjudicating those claims, not only did the RO fail to consider a substantial portion of evidence in the claims file, it did not address whether new and material evidence had been received to reopen those claims.  For the Board to do so herein would be premature and could prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the claim of entitlement to a TDIU, while the appellant is currently only in receipt of a 10 percent rating for bilateral hearing loss, he contends that his hearing impairment has significantly impacted his ability to maintain employment.  See hearing transcript at page 6.  Because an award of either of the claims involving diabetes mellitus or ischemic heart disease/coronary artery disease could impact whether he meets the criteria for a TDIU, those issues are inextricably intertwined.  Further, it is not possible to have total disability due to individual unemployability without also having marked interference with employment.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Hence, the issue of entitlement to an extraschedular rating for bilateral hearing loss is also intertwined with the issue of entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, entitlement to a TDIU and entitlement to an extraschedular rating for bilateral hearing loss must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him an opportunity to identify any healthcare provider who treated him for Type 2 diabetes mellitus, ischemic heart disease/coronary artery disease, or bilateral hearing loss.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the issues listed on the title page.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


